Citation Nr: 0017698	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (the RO), which determined that sufficient 
new and material evidence had not been received with which to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

In August 1998, the veteran testified at a personal hearing 
at which a Hearing Officer of the RO presided.  In September 
1999, the veteran testified at a videoconference hearing at 
which the undersigned Board Member presided.

Other issue

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 1999, the veteran raised the issue of entitlement to 
service connection for a pes planus, which he contended was 
aggravated during his period of active service.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  That issue is, therefore, referred to 
the RO.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was originally denied by the RO in 
rating decisions dated in July 1954 and October 1980.  He did 
not appeal those decisions.

2.  Evidence submitted since the October 1980 rating decision 
is cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The unappealed October 1980 rating decision is final.  
Evidence submitted since the October 1980 rating decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a back disability is not new and 
material and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for a back disability.  The issue on appeal is 
whether he has submitted new and material evidence which is 
sufficient to reopen his claim, which was denied in an 
unappealed October 1980 RO decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Service connection 

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For certain chronic disorders, including 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
October 1980 denial of the veteran's claim for entitlement to 
service connection for a back disability.  Following this 
review, the Board will analyze the evidence submitted since 
the September 1980 denial of the claim within the context of 
the laws regarding the reopening of claims.

The "old" evidence

The veteran first sought service connection for a back 
disability in a claim which was received in May 1954.  The 
veteran's service medical records from his period of active 
service were then of record.  The report of a February 1946 
physical examination completed in conjunction with the 
veteran's separation from service reveals that the veteran 
had no musculoskeletal defects.  There was no indication of a 
history of a back injury or disability.  The available 
service medical records are negative of any reports of 
treatment for symptoms associated with a back disability.  

Subsequent to service, the evidence of record demonstrates 
that the veteran was admitted at a VA hospital in April 1954 
after reporting a seven year history of pain in the lower 
back with radiation of the pain to the left leg.  The veteran 
indicated that he was working in March 1947 when attempting 
to lift a 100 pound object from the floor for a distance of 
about six inches, when a sudden pain occurred in his lower 
back, causing him to drop the object and rendered him unable 
to straighten his back for approximately one week.  The 
veteran reported continued problems with his back thereafter, 
for which he sought treatment from private physicians and a 
chiropractor.  He also indicated that during his period of 
military service, he was refused clearance for overseas duty 
approximately a half dozen times because of apparent 
shortening of the left lower extremity.  He also indicated 
that he had always walked with a slight limp in the left leg 
and had never recalled having had a disease to account for 
it.  The veteran was treated for a chronic lumbosacral and 
left sacroiliac strain with scoliosis to the left, cause 
undetermined, possible herniation of nucleus pulposus, which 
was said to have improved.

By rating action dated in July 1954, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability as there was no record of treatment in 
service for any back disability, no residuals of any injury 
or disability were shown on discharge from service, and the 
veteran had attributed his back disability to lifting a heavy 
object in March 1947, subsequent to his separation for 
service.  The veteran did not appeal that rating decision.

In July 1980, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  In support of his claim, the veteran submitted a 
private medical record dated in June 1980 from C. C. T., 
M.D..  Dr. T. indicated that the veteran reported constant 
pain of the lower back with bilateral hip pain or sciatica.  
The veteran indicated that he hurt his back in 1948 when he 
did lots of heavy lifting, including machinery, freight, and 
furniture.  He indicated that he had a very severe low back 
pain with sciatica and was seen by at least six or seven 
specialists, including orthopedic and neurosurgeons.  The 
veteran stated that he kept working, despite the pain, until 
1952 when he entered the VA Hospital in Fresno, California, 
wherein he underwent a lumbar laminectomy.  In setting forth 
the veteran's past history, Dr. T. also indicated that the 
veteran had no service connected disability.

A lay statement from F. K., a friend of the veteran, dated in 
September 1980 reveals that the veteran and F. K., served 
together in California, Nebraska, and Iwo Jima during World 
War II.  F. K. indicated that he recalled the veteran having 
one leg shorter than the other and walking with a limp.  He 
also indicated that he recalled the veteran going to sick 
call several times from pain he was having in his lower back 
and legs, and that he was assigned to light duty.  F. K. also 
stated he remembered the veteran having flat feet and wearing 
special low cut shoes instead of the regular combat boots.

By rating action dated in October 1980, the RO determined 
that the veteran was not entitled to service connection for a 
back disability because the evidence did not show that the 
back disability was service connected.  The veteran did not 
appeal that rating decision.

The additional evidence

In June 1996, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  In support of his claim he submitted a private 
medical record dated in October 1985, from a D. D. K., M.D., 
who indicated that the veteran was disabled because of 
persistent back pain and recurrent episodes of syncope.

A lay statement dated in May 1997 from the veteran's brother 
indicates that the veteran was born with his left leg shorter 
than his right, with some deformity of his lower back and 
hips.  The veteran's brother stated that the veteran had told 
him during service that he was having difficulty 
participating with some military activities without some pain 
in his lower back and legs.  He indicated that the veteran 
was placed on non-combat duty but was still sent to Iwo Jima 
where he earned a medal for combat duty.  The veteran's 
brother expressed his surprise that the veteran passed his 
entrance examination and indicated that he should have, 
instead, been discharged.

By rating action dated in June 1997, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claim of entitlement to 
service connection for a back disability.  The RO held that 
the new evidence did not show any treatment for the claimed 
back disability during service or within any applicable 
presumptive period.

In August 1997, the veteran submitted three lay statements 
from acquaintances who indicated they had known the veteran 
for over fifty years.  The statements reported that the 
veteran was born with a back problem because of a his short 
leg and curvature of the lower back.  They indicated that the 
veteran had reported to them that complications would arise 
during service that would lead to severe back pain.  The also 
indicated that the veteran had continued to complain about 
back pain throughout the years.

By rating action dated in November 1997, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a back disability.  The 
RO held that the new evidence did not show that a back 
disability was incurred in or aggravated by service, but that 
it was manifested from heavy labor subsequent to service.

In February 1998, the RO requested that any additional 
service medical records not previously sent and any Surgeon 
General's Office records be sent from the National Personnel 
Records Center (NPRC).  A response from the NPRC dated in 
March 1998 revealed that there were no records available from 
the Surgeon General's Office and that the additional service 
and service medical records that may have existed were not 
available as a result of fire.

In August 1998, the veteran testified at a hearing before a 
hearing officer of the RO.   The veteran reported that he was 
born with a short leg and a deformity of the lower back.  He 
indicated that he had a handicap prior to service and that he 
should not have been drafted.  He stated that within his 
first week of basic training, while hiking with a full field 
pack of about fifty pounds, he fell out of formation because 
of severe pain in his lower back.  He indicated that he was 
picked up by a jeep and carried to sick call.  He stated that 
he was examined by the doctors, that X-rays were taken, and 
that they noticed he had a short leg.  He indicated that he 
was placed on non-combat duty, and that he was eventually 
assigned to a non-combat company in Iwo Jima where he worked 
as a crane operator.  He indicated that he continued to 
experience pain from the initial incident during basic 
training.

The veteran also referred to a service medical record dated 
in July 1943 wherein he went on sick call because his left 
knee was popping out of place.  He indicated that he was re-
classified as a result of his short leg.  He indicated that 
he was given special shoes in 1944.  He asserted that about 
40 or 50 X-rays of his back were taken, but that the service 
doctors never made indications for the reasons for his 
treatment in the records.  The veteran indicated that 
subsequent to service he was treated at VA medical facilities 
and by his private chiropractor.

In a May 1999 statement, the veteran contended that his back 
problems were due to flat feet which he experienced during 
service.  He submitted copies of service medical records 
which referred to pes planus but not to back problems.  

In September 1999, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  The veteran 
reported that during his period of active service, he had 
gone to sick call between 30 and 50 times, as a result of 
pain in his back, hips, legs, and feet, and that he ended up 
on light duty quite often.  He asserted during basic 
training, while marching with a full field pack, he fell out 
of formation because of severe pain in his lower back.  He 
indicated that he was picked up by a jeep and carried to sick 
call.  He stated that he was examined by the doctors, but 
that he could recall if X-rays had been taken at that time.  
He stated that as a result of his back symptoms, he didn't 
have to do any physical work to do, other than operate a 
crane.  The veteran indicated that subsequent to service, his 
first job was as a pipe fitter, but that instead of pipe 
fitting, he was digging ditches with pick and shovels.  He 
indicated that he couldn't handle the job in his condition, 
so he quit after three months.  The veteran also indicated 
that he worked in a friend's trucking company for about five 
years.  He stated that his job entailed lifting, but that he 
used machinery, such as a forklift, for heavier objects.  The 
veteran had to leave this job after five years because of his 
back.  The veteran reiterated that he had continued problems 
with his back thereafter, which resulted in treatment by 
various physicians and chiropractors over the years.


Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  Only after finding that new and material 
evidence has been presented can the Board proceed to 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Then, only after finding that the 
reopened claim is well grounded, can the Board proceed to 
evaluate the merits of the claim.  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disability.  In the October 1980 rating 
decision, the RO determined that the veteran's back 
disability was not manifested during his period of active 
service, nor was it manifested to a compensable degree within 
any applicable presumptive period following service.

At the time of that decision, the evidence of record included 
the veteran's service medical records which were negative of 
treatment for a back disability during his period of active 
service.  The evidence also included a VA hospital record 
dated in April 1954 wherein the veteran indicated that he 
injured his back in March 1947 when attempting to lift a 100 
pound object from the floor for a distance of about six 
inches.  The evidence also included a medical record from the 
Dr. T., the veteran's physician, who indicated that the 
veteran had reported that he hurt his back in 1948 when he 
did lots of heavy lifting, including machinery, freight, and 
furniture.  Dr. T. specifically indicated that the veteran 
did not have a service connected disability.  The evidence 
also included a lay statement wherein it was recalled that 
the veteran had one leg shorter than the other, and that the 
had gone to sick call several times because of pain in his 
lower back and legs, and that he was assigned to light duty. 

Since filing to reopen his claim, the veteran has submitted 
identical copies of previously submitted documents, including 
private medical records dated from 1954 to 1980.  However, 
because each of these documents was already of record prior 
to the RO's October 1980 rating decision, the Board finds 
them to be merely cumulative of previously submitted 
evidence, and thus, not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

The veteran has also submitted a private medical record dated 
in October 1985, from Dr. K., who indicated that the veteran 
was disabled because of persistent back pain and recurrent 
episodes of syncope.  There was no attribution made by Dr. K. 
that the veteran's persistent back pain was incurred in or 
aggravated by service.

The evidence also included lay statements from the veteran's 
brother and other acquaintances wherein it was asserted that 
the veteran had a pre-existing back disability that was 
aggravated by his period of active service.  Additionally, 
the new evidence also includes the veteran's testimony before 
a hearing officer of the RO and before the undersigned Board 
Member.  His testimony the veteran asserted that he had a low 
back deformity prior to service, which was aggravated by 
service, and symptoms of which had continued to the present.  
Also recently added to the record is the veteran's contention 
that flat feet present during service contributed to his back 
problems.

There is no evidence that the veteran or his family members 
possess the requisite medical training or expertise necessary 
to render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.   In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The Board finds that the veteran has not submitted any 
evidence which establishes that his current back disability 
was incurred in or aggravated by his period of active 
service.  There is no new evidence by a competent medical 
professional which indicates or even suggests that the 
current back disability is the result of service.  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The new evidence is either merely cumulative of 
previously submitted evidence or not so significant that it 
must be addressed in order to fairly decide the merits of the 
claim.  Accordingly, if this new evidence is not sufficient 
to establish that the claim is well-grounded, it does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Elkins, 12 Vet. App. at 209, Winters, 12 Vet. App. at 
203.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.

Additional comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application." Graves, 8 Vet. App at 525.

During his personal hearing in September 1999, the veteran 
and his representative contended that certain service medical 
records were missing.  The veteran stated that he went on 
sick call "probably 30 to 50 times" during service and that 
records of such visits were missing [hearing transcript, page 
4].  He further testified, however, that none of those visits 
were for his back but rather "for my hips or my feet and 
legs 'cause I had one leg - it's shorter than the right . . . 
."  [hearing transcript, page 4].  

It appears that the RO has attempted to secure all pertinent 
service medical records and that any attempt to search for 
additional medical records almost 60 years after they were 
created would be fruitless.  

The Board is cognizant of its responsibilities in cases in 
which records in the custody of the government are allegedly 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis was undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).

With respect to the veteran's contentions, the Board has no 
reason to doubt that he reported for sick call on a number of 
occasions during service.  See Justus, supra.  However, he 
indicated that none of these visits involved his back.  It 
appears that the veteran's testimony is an attempt to support 
his theory, expressed in his May 1999 statement in support of 
claim and again by his representative during the September 
1999 hearing [see the hearing transcript, page 16], that flat 
feet or other musculoskeletal problems in service caused or 
aggravated his back condition.  As indicated above, however, 
that argument fails in the absence of competent medical 
evidence in support thereof.  See Espiritu and Routen, supra.

By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular medical 
evidence linking his current back disability to his World War 
II service.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

